Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 04/09/2021 and interview summary dtd. 05/26/2021.
Claims 1 – 20 are allowed with the examiner’s amendment as follow:
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Srinivasan Chakravarthi [reg# 63,244] on 05/26/2021.
The application has been amended as follows:
Please amend the claims 1, 7 – 8, 12 – 15, 18 – 20 as: 
Claim 1:
Replace claim 1 with ------1.	A method for managing storage of an operating system in an integrated circuit card, the method comprising: 
subdividing an operating system into a plurality of operating system components;
associating one or more operating system components of the plurality of operating system components to a descriptor indicating a version of the one or more operating system components;

storing a first component of the one or more operating system components in response to determining that the first component has a version that is different from a corresponding first component of the operating system components already stored in the integrated circuit card; and
discarding a second component of the one or more operating system components being downloaded from the download operation in response to determining that the second component has a version that is the same as a corresponding second component of the operating system components already stored in the integrated circuit card.---------
Claim 7:
Replace claim 7, with -----7.	The method of claim 1, wherein determining whether each of the one or more operating system components being downloaded is a same version as the corresponding operating system component already stored in the integrated circuit card comprises comparing the version of the one or more operating system components being downloaded to the version of a corresponding component already stored in the memory of the card in a version table residing in the memory.-------------
Claim 8:
Replace claim 8, with -----8.	The method of claim 1, wherein the one or more operating system components comprises at least one of Kernel, Java Card, Short Message Service (SMS)protocol, Authentication, Universal Subscriber Identity Module (USIM), or Global Platform components of the operating system.----------- 
Claim 12:
Replace claim 12, with -----12.	The method of claim 1, wherein determining whether each of the one or more operating system components being downloaded is a same version as the corresponding operating system component already stored in the integrated circuit card comprises:
retrieving, to a downloading server, version information from a version table and performing the determining at the downloading server.-------------- 
Claim 13:
Replace claim 13, with -----13.	The method of claim 1, wherein each of the one or more operating system components of the plurality of operating system components is cryptographically signed with an asymmetrical cryptographic signature using a public key identifying an operating system issuer.------------
Claim 14:
Replace claim 14, with -----14.	The method of claim 13, wherein the integrated circuit card is configured to:
verify the asymmetrical cryptographic signature of each of the one or more operating system components being downloaded; and 

Claim 15:
Replace claim 15, with -----15.	A system, comprising:
a remove server; and
a mobile device comprising an integrated circuit card configured to exchange data with the remove server, wherein the integrated circuit card is configured to:
subdivide an operating system into a plurality of operating system components;
associate one or more operating system components of the plurality of operating system components to a descriptor indicating a version of the one or more operating system components;
download the one or more operating system components to a memory of the integrated circuit card, wherein the integrated circuit card is configured to download by determining whether each of the one or more operating system components being downloaded is a same version of a corresponding operating system component already stored in the integrated circuit card;
store a first component of the one or more operating system components in response to determining that the first component has a version that is different from a corresponding first component of the operating system components already stored in the integrated circuit card; and
discard a second component of the one or more operating system components being downloaded from the download operation in response to determining that the 
Claim 18:
Replace claim 18, with -----18.	A computer-program product loaded into a non-transitory memory of at least one processor, wherein the computer-program product comprises software code for implementing the steps of:
subdividing an operating system into a plurality of operating system components;
associating one or more operating system components of the plurality of operating system components to a descriptor indicating a version of the one or more operating system components;
downloading the one or more operating system components to a memory of an integrated circuit card, wherein the downloading comprises determining whether each of the one or more operating components being downloaded is a same version of a corresponding operating system component already stored in the integrated circuit card;
storing a first component of the one or more operating system components in response to determining that the first component has a version that is different from a corresponding first component of the operating system components already stored in the integrated circuit card; and
discarding a second component of  the one or more operating system components being downloaded from the download operation in response to determining that the second component has a version that is the same as a corresponding second 
Claim 19:
Replace claim 19, with -----19.	The computer-program product of claim 18, wherein each of the one or more operating system components of the plurality of operating system components is cryptographically signed with an asymmetrical cryptography using a public key identifying an operating system issuer.-------
Claim 20:
Replace claim 20, with -----20.	The computer-program product of claim 18, wherein determining whether each of the one or more operating system components being downloaded is a same version as a corresponding operating system component already stored in the integrated circuit card comprises:
retrieving, to a downloading server, version information from a version table and performing the determining at the downloading server.------------------
Reasons for Allowance
Newly amended independent claims 1, 15, and 18 allowed in view of the examiner’s amendment and for reasons argued by the applicant in pages 10-12 of the Remarks, filed 04/09/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).

Therefore, claims 1 – 20 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NITIN C PATEL/Primary Examiner, Art Unit 2186